Detailed Action        				
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to amendment filed on 3/28/2022, claims 1-4, 6-7, 12 and 14 have been amended, no claims have been cancelled, claims 1-20 are pending in the application.

        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Response to Applicant’s Arguments
Applicant’s arguments, see pages 11-22, filed 3/28/2022, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Huang et al., US 2011/0149650 A1.

   Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al., US 9,159,422 B1, in view of Huang et al., US 2011/0149650 A1.

Regarding claim 7, Lee teaches a memory device comprising: 
20a memory block (Fig.2, it is taught as one of the rows 204); 
a peripheral circuit (according to applicant’s specification section 0056-0057; The peripheral circuit 120 may include an address decoder 121, a voltage generator 122, the read and write circuit10 123, a data input/output circuit 124, and a sensing circuit 125. The peripheral circuit 120 drives the memory cell array 110. For example, the peripheral circuit 120 may drive the memory cell array 110 to perform a program operation, a read operation, and an erase operation; Lee provides an interface for storage media device system 100 to perform commands, including reading, programming, erasing, and register changes on the NAND flash devices 102) configured to perform a read operation and a program operation on the memory block (Fig.2 and Fig.3; The reading and programming of the NAND flash device is performed on a page-by-page basis, a page being the smallest unit of physical space that can be read from or programmed into the NAND flash device at one time; Fig.9 of LEE is a process for writing data to NAND flash devices); and 
a control logic (claim 8 of Lee, it is taught as a processor coupled to the intermediate storage and configured to read operation) configured to control the peripheral circuit to program first data, which is stored in a first area of the memory block in a first 56program method, into a portion of the first area of the memory block in a second program method (see abstract and Fig.8 of LEE, the first portion of the logical page is read from a first physical page stored on a NAND flash device, and the second portion of the logical page is read from a second physical page stored on another NAND flash device or the same NAND flash device),  
wherein the first program method is a program method of storing n bits per memory cell, where n is a natural number 5equal to or greater than 1, and the second program method is a program method of storing m bits per memory cell, where m is a natural number greater than n (col.4, lines 41-43 and 21-30; if the physical page size is equal to N bytes, then the logical page size is equal to M, where M may be greater than, equal to, or smaller than N).  
Lee fails to teach a control logic configured to control a peripheral circuit to program first data, which is stored in a first area of a memory block in a first program method, into a portion of the first area of the memory block in a second program method.
However, Huang teaches a control logic configured to control a peripheral circuit to program first data, which is stored in a first area of a memory block in a first program method, into a portion of the first area of the memory block in a second program method; Lee teaches the data is stored in read/write registers and a folding operation which  Portions of the data and then subsequently folded from the first section of the non-volatile memory to the second section of the non-volatile memory (see abstract and claim 2 of Huang;  When writing data to the non-volatile memory, the data is received from a host, stored in the buffer memory, transferred from the buffer memory to into read/write registers of the non-volatile memory circuit, and then written from the read/write registers to the first section of the non-volatile memory circuit using a binary write operation. Portions of the data and then subsequently folded from the first section of the non-volatile memory to the second section of the non-volatile memory, where a folding operation includes reading the portions of the data from multiple locations in the first section into the read/write registers and performing a multi-state programming operation of the potions of the data from the read/write registers into a location the second section of the non-volatile memory).
It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings Huang into LEE's memory system such as programming first data, which is stored in a first area of a memory block in a first program method, into a portion of the first area of the memory block in a second program method because it improves the programming and reading performance (section 0090 of Huang).

10 	Regarding claim 8, Lee teaches the control logic controls the peripheral circuit to erase a remaining second area except for the first area in the memory block (col.2, lines 47-50; Lee provides an interface for storage media device system 100 to perform commands, including reading, programming, erasing, and register changes on the NAND flash devices 102). 
 
Regarding claim 9, Lee teaches the control logic 15controls the peripheral circuit to program second data into the second area in the first program method (see abstract; the second portion of the logical page is read from a second physical page stored on another NAND flash device or the same NAND flash device).
  
Regarding claim 10, Lee teaches the control logic controls the peripheral circuit to program the second data stored 20in the second area into a third area that is a portion of the second area in the second program method (see abstract; the second portion of the logical page is read from a second physical page stored on another NAND flash device or the same NAND flash device).

Regarding claim 12, Lee teaches a storage device (storage media device system in Fig.1) comprising: 
5a memory device (Fig.1; NAND flash device 102) including a plurality of memory blocks (Fig.2, it is taught as the rows 204); and 
a memory controller (claim 8 of Lee, it is taught as a processor coupled to the intermediate storage and configured to read operation) configured to control the memory device to perform an in-place merge operation of programming first data stored in a target block among the plurality of memory blocks into a first area of the target block in a second program method (Fig.10; a first portion of a logical page is read from a first physical page. the first portion of the logical page is written to an intermediate storage. a second portion of the logical page is read from a second physical page. At 1008, the second portion of the logical page is written to the intermediate storage. the first portion and the second portion of the logical page are concatenated to form the logical page. The concatenated logical page is then sent to an ECC decoder for decoding), 10wherein the first program method is a program method of storing n bits in one memory cell, where n is a natural number equal to or greater than 1, and the second program method is a program method of storing m bits in one memory cell, where m is a natural number greater 15than n (col.4, lines 41-43 and 21-30; if the physical page size is equal to N bytes, then the logical page size is equal to M, where M may be greater than, equal to, or smaller than N).  
Lee fails to teach a control logic configured to control a peripheral circuit to program first data, which is stored in a first area of a memory block in a first program method, into a portion of the first area of the memory block in a second program method based on a number of first memory blocks programmed in the first program method among the plurality of memory blocks.
However, Huang teaches a control logic configured to control a peripheral circuit to program first data, which is stored in a first area of a memory block in a first program method, into a portion of the first area of the memory block in a second program method based on a number of first memory blocks programmed in the first program method among the plurality of memory blocks; Lee teaches the data is stored in read/write registers and a folding operation which  Portions of the data and then subsequently folded from the first section of the non-volatile memory to the second section of the non-volatile memory (see abstract and claim 2 of Huang;  When writing data to the non-volatile memory, the data is received from a host, stored in the buffer memory, transferred from the buffer memory to into read/write registers of the non-volatile memory circuit, and then written from the read/write registers to the first section of the non-volatile memory circuit using a binary write operation. Portions of the data and then subsequently folded from the first section of the non-volatile memory to the second section of the non-volatile memory, where a folding operation includes reading the portions of the data from multiple locations in the first section into the read/write registers and performing a multi-state programming operation of the potions of the data from the read/write registers into a location the second section of the non-volatile memory).
It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings Huang into LEE's memory system such as programming first data, which is stored in a first area of a memory block in a first program method, into a portion of the first area of the memory block in a second program method based on a number of first memory blocks programmed in the first program method among the plurality of memory blocks because it improves the programming and reading performance (section 0090 of Huang).

Regarding claim 13, Lee teaches the memory device comprises a read and write circuit configured to perform a read operation or a program operation on the plurality of memory 20blocks (Fig.2 and Fig.3; The reading and programming of the NAND flash device is performed on a page-by-page basis, a page being the smallest unit of physical space that can be read from or programmed into the NAND flash device at one time; Fig.9 of LEE is a process for writing data to NAND flash devices). 
  
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al., US 9,159,422 B1, in view of Roohparvar., US 2007/0288702 A1, further in view of Huang et al., US 2011/0149650 A1.
Regarding claim 1, Lee teaches a memory device (Fig.1, NAND flash device 102) comprising: 
a memory block (Fig.2, it is taught as one of the rows 204) including a plurality of physical pages (Fig.2 and 3, it is taught as physical page 300); 
a peripheral circuit (according to applicant’s specification section 0056-0057; The peripheral circuit 120 may include an address decoder 121, a voltage generator 122, the read and write circuit10 123, a data input/output circuit 124, and a sensing circuit 125. The peripheral circuit 120 drives the memory cell array 110. For example, the peripheral circuit 120 may drive the memory cell array 110 to perform a program operation, a read operation, and an erase operation; Lee provides an interface for storage media device system 100 to perform commands, including reading, programming, erasing, and register changes on the NAND flash devices 102) configured to perform a read operation 5and a program operation on a selected physical page among the plurality of physical pages (Fig.2 and Fig.3; The reading and programming of the NAND flash device is performed on a page-by-page basis, a page being the smallest unit of physical space that can be read from or programmed into the NAND flash device at one time; Fig.9 of LEE is a process for writing data to NAND flash devices); and 
a control logic (claim 8 of Lee, it is taught as a processor coupled to the intermediate storage and configured to read operation) configured to control the peripheral circuit to read first logical page data stored in a first physical page and second logical page data stored in a second physical page among 10the plurality of physical pages (see abstract and Fig.8 of LEE, the first portion of the logical page is read from a first physical page stored on a NAND flash device, and the second portion of the logical page is read from a second physical page stored on another NAND flash device or the same NAND flash device), LEE teaches writing the second portion of the logical page in the intermediate storage (Fig.10, step 1008). Lee does not clearly teach  additionally program the second logical page data into the first physical page using the read first and second logical page data. However, Roohparvar teaches additionally program the second logical page data into the first physical page (section 0025-0026; At block 340, one or more attempts are made to write a second logical data page into the physical page; the physical page is corresponding the first physical page; section 0025) using the read first and second logical page data (section 0026; the first logical page of data is read and stored in the storage register in response to attempting to write the second logical page of data into the physical page; the processor may request the first logical page of data before attempts are made to write the second logical page of data into the physical page. Where the processor requests the first logical page of data from the memory device, it may be a request for a companion page of the second logical page of data. In such an embodiment, it may be necessary for the processor to know what logical page of data corresponded to the companion page of the second logical page of data).
It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings Roohparvar into LEE's memory system such as additionally program the second logical page data into the first physical page using the read first and second logical page data because In this manner, the processor could know in advance to what physical page the second logical page of data is to be programmed, and what other logical address or addresses may correspond to that physical page. The processor could then request companion page data by logical address (section 0026 of Roohparvar). 
Lee and Roohparvar fail to teach a control logic configured to control a peripheral circuit to program first data, which is stored in a first area of a memory block in a first program method, into a portion of the first area of the memory block in a second program method.
However, Huang teaches a control logic configured to control a peripheral circuit to program first data, which is stored in a first area of a memory block in a first program method, into a portion of the first area of the memory block in a second program method; Lee teaches the data is stored in read/write registers and a folding operation which  Portions of the data and then subsequently folded from the first section of the non-volatile memory to the second section of the non-volatile memory (see abstract and claim 2 of Huang;  When writing data to the non-volatile memory, the data is received from a host, stored in the buffer memory, transferred from the buffer memory to into read/write registers of the non-volatile memory circuit, and then written from the read/write registers to the first section of the non-volatile memory circuit using a binary write operation. Portions of the data and then subsequently folded from the first section of the non-volatile memory to the second section of the non-volatile memory, where a folding operation includes reading the portions of the data from multiple locations in the first section into the read/write registers and performing a multi-state programming operation of the potions of the data from the read/write registers into a location the second section of the non-volatile memory).
It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings Huang into LEE and Roohparvar 's memory system such as programming first data, which is stored in a first area of a memory block in a first program method, into a portion of the first area of the memory block in a second program method because it improves the programming and reading performance (section 0090 of Huang).
 
Regarding claim 2, Lee teaches the read and write circuit configured to store logical page data read from the selected physical page or logical page data to be programmed into the selected physical page (Fig.3 and col.2, lines 47-50; It provides an interface for storage media device system 100 to perform commands, including reading, programming, erasing, and register changes on the NAND flash devices 102; col.3, lines 26-30;The reading and programming of the NAND flash device is performed on a page-by-page basis, a page being the smallest unit of physical space that can be read from or programmed into the NAND flash device at one time; read and write circuit has to be implied in the reference in order to process the read and write command).  

Regarding claim 3, Lee teaches the read and write 20circuit comprises: a first page latch configured to store the first logical page data read from the first physical page; and a second page latch configured to store the second logical page data read from the second physical page (Fig.7; one portion of logical page 704 having a size equal to one physical page is written to a page register 718 and then transferred from page register 718 to a row 722 of a NAND memory array on NAND flash device 716. The remaining portion of logical page 704 is written to a page register 720 and then transferred from page register 720 to a row 724 of a NAND memory array on NAND flash device 714).  

Regarding claim 4, Lee teaches the control logic controls the peripheral circuit to store merged data of the first and second logical page data 5in the first physical page, using the first and second logical page data stored in the first and second page latches (col.6, lines 10-17; the first portion and the second portion of the logical page are then concatenated to form a concatenated logical page 808 that is sent to ECC decoder 801 to be decoded).  

Regarding claim 6, Lee and Roohparvar teach the claim invention as shown above, Roohparvar further teaches the control logic controls the peripheral circuit to read third logical page data stored in a third physical page among the plurality of physical 15pages, and program the second and third logical page data into the first physical page using the read first to third logical page data (Fig.3; if an attempt to write the second logical data page into the physical page fails, the first and second logical data pages are written into one or more other physical data pages of the memory array). It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings Roohparvar into LEE's memory system such as the control logic controls the peripheral circuit to read third logical page data stored in a third physical page among the plurality of physical 15pages, and additionally program the second and third logical page data into the first physical page using the read first to third logical page data because In this manner, the processor could know in advance to what physical page the second logical page of data is to be programmed, and what other logical address or addresses may correspond to that physical page. The processor could then request companion page data by logical address (section 0026 of Roohparvar). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over LEE et al., US 9,159,422 B1, Roohparvar., US 2007/0288702 A1 and Huang et al., US 2011/0149650 A1, in view of Lee et al., US 2014/0204672 A1.
Regarding claim 5, Lee, Roohparvar and Huang teach the claimed invention as shown above, Lee, Roohparvar and Huang do not clearly teach the control logic controls the peripheral circuit to erase a sub block including the 10first physical page among sub blocks included in the memory block, however, Lee (2014/0204672) teaches teach the control logic controls the peripheral circuit to erase a sub block including the 10first physical page among sub blocks included in the memory block (section 0008; a memory system including a flash memory including a block having first sub-blocks and second sub-blocks different from each other, the second sub-blocks including free pages only, and a controller configured to erase the flash memory in units of the sub-blocks). It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings Lee (2014/0204672) into Roohparvar, Huang and LEE's memory system such as the control logic controls the peripheral circuit to erase a sub block including the 10first physical page among sub blocks included in the memory block because it can efficiently manage a storage space of a flash memory (section 0007 of Lee (2014/0204672)). 
 
Allowable Subject Matter
Claim 11 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The limitations not found in the prior art of record include the control logic controls the peripheral circuit to erase a remaining fourth 57area except for the third area in the second area, and program third data into the fourth area in the first program method in combination with the other claimed limitations as described in the claim 11.

The limitations not found in the prior art of record include the memory controller comprises: a block information manager configured to manage 58information on the first memory blocks; a merge controller configured to control the in-place merge operation based on a number of the first memory blocks; 5a command controller configured to provide the memory device with a command for performing the in-place merge operation under control of the merge controller; and a map manager configured to store a mapping table related to the first memory blocks in combination with the other claimed limitations as described in the claim 14 (claims 15-20 are depended on claim 14).

			Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

           When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUA J SONG/Primary Examiner, Art Unit 2133